Citation Nr: 1131937	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  04-16 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease, diagnosed as coronary heart disease, status post-acute myocardial infarction.


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for coronary heart disease, status post acute myocardial infarction, secondary to service-connected left hemifacial spasm, seventh (facial) cranial nerve.  In April 2007, the Board determined that new and material evidence sufficient to reopen the claim had been received, and remanded the underlying claim for service connection for additional development.

Following the requested development, the Board denied the Veteran's claim of service connection for connection for coronary heart disease, status post acute myocardial infarction, as secondary to service-connected left hemifacial spasm of the seventh (facial) cranial nerve in a July 2010 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion Remand, in a April 2011 Order, the Court vacated that Board decision and remanded the case to the Board for readjudication in accordance with the Joint Motion.  

In August 2010, after the Board's July 2010 decision, a final rule was published in the Federal Register amending 38 C.F.R. § 3.309(e) concerning presumptive service connection for certain disease associated with herbicide exposure.  The amendment established presumptive service connection for three new diseases, including ischemic heart disease.  In a July 2011 statement, the Veteran raised the issue of direct service connection for heart disease as due to herbicide exposure.  As further detailed below, in this decision the Board finds that the Veteran is entitled to service connection for heart disease as due to exposure to herbicides.  Accordingly, the instant decision does not address secondary service connection under 38 C.F.R.  
§ 3.310 nor is such consideration indicated in view of the holding below.


FINDINGS OF FACT

1.  The Veteran served in the Navy; his awards include the: Combat Action Ribbon, Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.

2.  The Veteran served in combat in the Vietnam Theater of Operations.

3.  The evidence of record is in equipoise as to whether the Veteran was exposed to herbicides (Agent Orange) during active service.

4.  The Veteran has a current diagnosis of coronary artery disease, status post-acute myocardial infarction, which is included in VA's definition of ischemic heart disease.

5. Ischemic heart disease, diagnosed as coronary heart disease, status post-acute myocardial infarction, is presumed to be a result of exposure to herbicides.


CONCLUSION OF LAW

Ischemic heart disease, diagnosed as coronary heart disease, status post-acute myocardial infarction, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable disposition of the claim herein decided, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

The Veteran contends that service connection is warranted for heart disease as due Agent Orange exposure during the Vietnam War.  He has not alleged that he set foot onto the land of the Republic of Vietnam, but rather that he was stationed aboard a ship located in the territorial, and therefore inland, waterways of the Republic of Vietnam.  In particular, he states that he was stationed aboard the USSS Henry B Wilson, DDG-7, which was docked in Da Nang Harbor.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as direct service connection.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.   Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including organic heart disease, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. The Veteran has a current diagnosis of coronary heart disease, status post-acute myocardial infarction.  However, there is no evidence which shows that heart disease became manifest within the first year after the Veteran separated from active service.

The Veteran's primary assertion is that he has developed ischemic heart disease, diagnosed as coronary heart disease, status post-acute myocardial infarction, as a result of exposure to herbicides (Agent Orange) during service.

Service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e) (2010).  However, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).

If the rebuttable presumption provisions are not satisfied, then the Veteran's claim shall fail.  338 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  Notwithstanding, a Veteran may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The medical evidence of record clearly establishes that the Veteran has the disability for which he claims service connection, i.e., coronary heart disease, status post-acute myocardial infarction.  The service treatment records do not show that the disability was present during active service.  Rather, the Veteran's primary claim is that he was exposed to herbicides during active service and that, accordingly, presumptive service connection is warranted for ischemic heart disease.  38 C.F.R. § 3.309(e).

The key issue upon which the success or failure of the Veteran's claim rests is whether he was exposed to herbicides during active service.

A "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam requires service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08- 525).

The Veteran's separation papers, DD 214, reveal service in the Navy during the Vietnam War.  He was awarded the Vietnam Service Medal, Vietnam Campaign Medal, and the Combat Action Ribbon, among other awards.  His service treatment records confirm that the Veteran served aboard the USS Henry B. Wilson (DDG 7)  from approximately 1970 to 1972.  An Operations Chronology report for the USS Henry B. Wilson shows that in September 1971 it docked at  Da Nang Harbor for 2 days, and again in November 1971, for one day.  The evidence of record establishes that the ship served in combat in the Vietnam Theater of Operations by providing Naval Gunfire Support (NGFS).

The Veteran has not alleged that he set foot off the ship and on the landmass of Vietnam.  Rather, he contends that the ship was in "brown water" and was anchored in the port of Da Nang.  Evidence of record establishes that the USS Henry B. Wilson was in Da Nang harbor, and that the Veteran was aboard the ship in this harbor on more than one occasion.  The maps provided show that while in the harbor, the ship would be surrounded by land on three sides.  The evidence also indicates that the Veteran was on this ship while the ship was in the harbor.  

During the pendency of the appeal, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision in Haas, supra, which in essence, upheld VA's practice of requiring a service member's presence at some point on the landmass or inland waters of the Republic Vietnam in order to benefit from the presumption of herbicide exposure during service in the Republic of Vietnam.  Previously, an opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997).

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam, and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  This limitation has been upheld by the court system, however, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" Navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.  Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for a combat missions or supplies for units stationed on the rivers.

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

The award of the Combat Action Ribbon establishes that the Veteran engaged in combat with the enemy within the meaning of the controlling statute.  The circumstances, conditions, or hardships aboard a Navy Destroyer conducting combat operations, including NGFS, in Vietnam deserve some explanation.  Combat operations for a Navy ship involve the entire ship as a single unit.  The entire crew acts in concert performing individual duties so that the unit as a whole may engage in combat.  In the case of NGFS, the Veteran's destroyer would sail close to shore and bombard targets ashore with the ships five inch guns.  The evidence is consistent with combat service conducting NGFS operations, indicative that the ship was close to shore.  

After reviewing all of the evidence of record, the Board finds that, while the Veteran did not set foot in Vietnam, the evidence is placed in equipoise as to whether the Veteran was exposed to herbicides during service.  Given the evidence as outlined above, which tends to support his claim, the Board resolves all reasonable doubt in the Veteran's favor as to this aspect of the case.  38 C.F.R. 
§ 3.102.

If a Veteran was exposed to an herbicide agent then presumptive service connection is warranted for ischemic heart disease.  38 C.F.R. §§ 3.309(e). 

As discussed above, the evidence is most liberally construed to demonstrate that the Veteran was exposed to herbicide agents during active service.  The evidence establishes a current diagnosis of ischemic heart disease, currently diagnosed as coronary heart disease, status post-acute myocardial infarction, which is presumed to be a result of exposure to herbicides during service.  Accordingly, service connection for ischemic heart disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 



ORDER

Service connection for ischemic heart disease, diagnosed as coronary heart disease, status post-acute myocardial infarction, is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


